            Case 1:18-cv-00246-DLF Document 19 Filed 08/29/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 DEMOCRACY FORWARD
 FOUNDATION,
                        Plaintiff,                          Civil Action No. 18-0246-DLF
                 v.
 U.S. DEPARTMENT OF COMMERCE,
                        Defendant.


               UNOPPOSED MOTION TO PARTIALLY VACATE
              THE COURT’S AUGUST 16, 2019, MINUTE ORDER

       Defendant, the United States Department of Commerce (“DOC”), respectfully moves to

partially vacate the Court’s minute order dated August 16, 2019, insofar as it requires Defendant

to provide Plaintiff with an advance copy of its declaration in support of its forthcoming motion

for summary judgment. Counsel for Defendant has conferred with counsel for Plaintiff, and

Plaintiff does not oppose this motion.

       On August 16, 2019, the parties filed a joint status report informing the Court that they had

been unable to resolve two issues regarding DOC’s response to Democracy Forward’s Ross Email

FOIA Request. First, Democracy Forward disputed DOC’s redactions to five records. Second,

Democracy Forward asserted that DOC must search the private email account or accounts of

Secretary Wilbur Ross for responsive agency records. The parties’ August 16 status report

proposed an agreed schedule for summary judgment motions addressing these disputes. The parties

also noted in their status report that they were continuing to meet and confer. Since filing the status

report, the parties have resolved their dispute concerning DOC’s redactions to two of the five

disputed records, with DOC having released those two records with more-limited redactions, and

DOC intends to confer further with Democracy Forward about the three other records in the next

few days.
          Case 1:18-cv-00246-DLF Document 19 Filed 08/29/19 Page 2 of 3



       Later on August 16, the Court entered a minute order adopting the parities’ proposed

schedule for summary judgment motions, with DOC filing its opening motion for summary

judgment on or before September 27, 2019. In addition, the Court ordered DOC to provide

Democracy Forward with a copy of its supporting declaration(s) on or before August 30, 2019.

Neither party had requested this early disclosure of DOC’s declaration.

       DOC submits that the early disclosure of its declaration will not serve to further narrow the

disputes in this case because the parties have already conferred extensively to narrow their disputes

and the ongoing discussions regarding the three remaining redacted documents will be more

fruitful if conducted in the form of dialogue rather than a formal declaration. Indeed, with respect

to redactions, DOC (at Democracy Forward’s request) has already provided a draft Vaughn index

explaining the basis for certain of its redactions and reconsidered some of those redactions based

on comments from Democracy Forward. As a result of those discussions, the parties have narrowed

the redactions in dispute to only three documents and continue to engage in good-faith discussions

regarding the bases for DOC’s redactions to those documents. DOC does not believe that an early

disclosure of DOC’s declaration is likely to assist in those discussions.

       With respect to the scope of DOC’s search, the agency has provided Democracy Forward

with information about the custodians that it searched and, through dialogue with Democracy

Forward, expanded that search to include additional custodians and a broader date range. The only

issue that remains concerns whether or not DOC must search the private email account(s) of

Secretary Ross. The parties have conferred about that issue by email and telephone and have

explained their respective positions. Again, based on those discussions, DOC does not believe that

the early disclosure of its declaration would cause Democracy Forward to change its position, and

DOC is not prepared to change its position.



                                                 2
         Case 1:18-cv-00246-DLF Document 19 Filed 08/29/19 Page 3 of 3



       Further, DOC requires additional time to prepare a declaration in support of its motion for

summary judgment and will not be in a position to disclose a declaration on August 30, 2019—

nearly a month prior to the motion deadline. In light of the time required to gather the necessary

information and planned international travel by counsel for Defendant from September 11 to

September 20, the earliest that DOC would be able to provide Democracy Forward a copy of its

declaration would be September 27, 2019—the current deadline for DOC’s motion for summary

judgment. Counsel for DOC proposed to counsel for Democracy Forward that the parties move to

extend DOC’s deadline to provide its declaration to that date and to push back the deadline for

DOC’s motion for summary judgment by one week, but Democracy Forward did not agree to that

proposal and stated that it would not oppose simply vacating altogether the requirement that DOC

provide an advance copy of its declaration.

       For these reasons, DOC respectfully requests that the Court vacate its August 16, 2019,

order insofar as it requires DOC to provide Democracy Forward with a copy of its declaration by

August 30, 2019.



Dated: August 29, 2019                              Respectfully submitted,
                                                    JESSIE K. LIU, D.C. Bar #472845
                                                    United States Attorney
                                                    DANIEL F. VAN HORN, D.C. Bar #924092
                                                    Chief, Civil Division
                                                    By: /s/ Johnny Walker
                                                    JOHNNY H. WALKER, D.C. Bar # 991325
                                                    Assistant United States Attorney
                                                    555 4th Street, N.W.
                                                    Washington, District of Columbia 20530
                                                    Telephone: 202 252 2575
                                                    johnny.walker@usdoj.gov
                                                    Counsel for Defendant


                                                3
